In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-390 CR

 ______________________


JIMMY EARL THOMAS, Appellant 


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Court Nos. 08-03356




MEMORANDUM OPINION

	On August 11, 2008, the trial court sentenced Jimmy Earl Thomas on a conviction for
aggravated robbery.  Thomas filed a notice of appeal on September 9, 2008.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On September 10, 2008, we notified the parties that we would dismiss the appeal 
unless an amended certification was filed within fifteen days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

							_________________________________
								     DAVID GAULTNEY
									    Justice	
 
Opinion Delivered October 22, 2008							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.